NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted September 15, 2009*
                                     Decided November 24, 2009

                                            Before

                              RICHARD A. POSNER, Circuit Judge

                               KENNETH F. RIPPLE, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

No. 09‐2010

HK SYSTEMS, INC.,                                    Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Eastern District of Wisconsin.

       v.                                            No. 02‐C‐1103

EATON CORPORATION,                                   Lynn Adelman,
    Defendant‐Appellant.                             Judge.

                                          O R D E R

        HK brought a diversity suit for breach of contract against Eaton.  After a trial, the
district court set aside the jury verdict in favor of HK and granted summary judgment in
favor of Eaton on all claims.  HK appealed, and, while the appeal was pending, Eaton
moved in the district court for sanctions against HK’s counsel for misconduct in litigation. 
See 28 U.S.C. § 1927.  The district court deferred ruling on this motion until this court had
resolved HK’s appeal.  After we affirmed the district court’s judgment, HK Sys., Inc. v. Eaton
Corp., 553 F.3d 1086 (7th Cir. 2009), the district court denied Eaton’s motion for § 1927




       *
        This successive appeal has been submitted to the original panel under Operating
Procedure 6(b).  After examining the briefs and the record, we have concluded that oral
argument is unnecessary.  See FED. R. APP. P. 34(a); CIR. R. 34(f).
No. 09‐2010                                                                                 Page 2

sanctions, holding that HK’s counsel did not act with subjective or objective bad faith.  We
now affirm the district court’s denial of the motion for sanctions.

        A district court has discretion to impose § 1927 sanctions when an attorney has acted
in an “objectively unreasonable manner” by engaging in “serious and studied disregard for
the orderly process of justice.”  Jolly Group, Ltd. v. Medline Indus., Inc., 435 F.3d 717, 720 (7th
Cir. 2006) (quoting Pacific Dunlop Holdings, Inc. v. Barosh, 22 F.3d 113, 119 (7th Cir. 1994)). 
But § 1927 is permissive, not mandatory, and the court is not obliged to grant sanctions even
if where conduct is unreasonable and vexatious.  Corley v. Rosewood Care Ctr., Inc. of Peoria,
388 F.3d 990, 1014 (7th Cir. 2004).  Eaton contends that the district court abused its
discretion by refusing to sanction HK for submitting unfounded allegations and abusing
discovery, and by failing to adequately explain its reasoning for declining to impose
sanctions.  But the district court’s reasons for declining to impose sanctions were thoroughly
discussed in its order, and under the deferential standard of review for § 1927 sanctions, its
discretionary decision to decline sanctions, based on its adequately supported finding of no
bad faith, was not an abuse.  

                                                                                     AFFIRMED.